TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00411-CR



                              Manuel Ruiz Constancio, Appellant

                                                v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
      NO. A-11-0535-S, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Manuel Ruiz Constancio filed his notice of appeal on May 27, 2014, and his

brief was due December 24, 2014, but was never filed. After Constancio’s appointed counsel,

Shawntell McKillop, failed to respond to this Court’s overdue-brief notice, we abated the appeal

for a hearing before the district court. Constancio v. State, No. 03-14-00411-CR, 2015 Tex. App.

LEXIS 2821, at *1 (Tex. App.—Austin Mar. 26, 2015, no pet.) (mem. op.). At the hearing on

April 17, 2015, McKillop represented to the court that she was working on an Anders brief for this

appeal and needed “another two to three weeks at the most.”

               Two months later, after the brief had not been filed and McKillop had failed

to respond to another overdue-brief notice, we abated the appeal again and asked the district court

to determine, among other things, whether McKillop abandoned this appeal and new counsel

should be appointed for Constancio. See Tex. R. App. P. 37.3(a)(2), 38.8(b)(2). At the hearing on
Thursday, July 16, 2015, McKillop told the court that the brief was complete and she would file it

on Monday [July 20, 2015].1 She did not.

               We order Shawntell McKillop to file appellant’s brief on or before August 21, 2015.

If the brief is not filed by that date, counsel may be required to show cause why she should not be

held in contempt of court.

               It is ordered on August 14, 2015.



Before Chief Justice Rose, Justices Pemberton and Field

Do Not Publish




       1
         McKillop stated, “Judge, the brief is done. The only thing I have left to do is the Motion
to Withdraw and the Anders letter to my client and copy the file. So I should have it in the mail by
Monday because I have to finish that out this weekend because it takes me a while to get all of
that done.”

                                                   2